Electronically Filed
                                                      Supreme Court
                                                      SCWC-XX-XXXXXXX
                                                      22-MAY-2019
                                                      09:57 AM
                            SCWC-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAII


          CHRISTIAN SAKAL, Respondent/Plaintiff-Appellant,

                                  vs.

  ASSOCIATION OF APARTMENT OWNERS OF HAWAIIAN MONARCH, JONAH SCOTT
       KOGEN, Petitioners/Defendants-Appellees; K&F 1984 LLC,
                         Defendant-Appellee.


           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
       (CAAP-XX-XXXXXXX, CAAP-XX-XXXXXXX; CIV. NO. 14-1-1118)

                                ORDER
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of Petitioner/Defendant-Appellee

 Association of Apartment Owners of Hawaiian Monarch’s Motion for

 Reconsideration and Supplementation of the Record (Motion),

 filed on May 16, 2019,

           IT IS HEREBY ORDERED that the Motion is dismissed in

 part and denied in part.   As to the request for reconsideration

 the Motion is dismissed.   See HRAP Rule 40.1(h) (“Neither

 acceptance nor rejection of an application for a writ of

 certiorari shall be subject to a motion for reconsideration in

 the supreme court.   The rejection of an application for
certiorari shall be final.”).   As to the request to supplement

the record, the Motion is denied.


         DATED: Honolulu, Hawaii, May 22, 2019.


                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack

                                 /s/ Michael D. Wilson




                                2